 

UNITED STATES DISTRICT COURT *

EASTERN DISTRICT OBWISGONS
EASTERN Berne

PiLeg

UNITED STATES OF AMERICA, 2020 FEB 11 P 2 302 0 “ R-0 3 c.
Plaintiff, ome” _—

 

CLERK OF COURT

V. Case No. 20-Cr-
[21 U.S.C. §§ 841(a)(1) & (b)(1(C); 18
U.S.C. §§ 922(e)(1), 924(a)(2) &

 

 

924(c)(1)(A)@]
MARQUIS TOWNSEND and
SILENA WASHINGTON,
Defendants.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
On or about January 28, 2020, in the State and Eastern District of Wisconsin,

MARQUIS TOWNSEND and
SILENA WASHINGTON

knowingly and intentionally possessed with intent to distribute marijuana, a Schedule I controlled

substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C) and Title 18, United

States Code, Section 2.

Case 2:20-cr-00032-JPS Filed 02/11/20 Page 1of4 Document 1

 

 

 

 

 
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about January 28, 2020, in the State and Eastern District of Wisconsin,

MARQUIS TOWNSEND and
SILENA WASHINGTON

knowingly possessed four firearms in furtherance of the drug trafficking charge set forth in Count One.
2. The firearms are more fully described as:
a. aSmith and Wesson .380 caliber pistol bearing Serial Number KDF2752;
b. a Glock 22 .40 caliber pistol bearing Serial Number SZA888;
c. aKimber Ultra Carry II .45 caliber pistol bearing Serial Number KU157706; and
d. a Glock 27 .40 caliber pistol bearing Serial Number UYX840.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)Q).

Case 2:20-cr-00032-JPS Filed 92/11/20 Page 2 of 4 Document 1

 

 

 
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about January 28, 2020, in the State and Eastern District of Wisconsin,

MARQUIS TOWNSEND,

knowing he previously had been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed four firearms which, prior to his possession of them, had been transported
in interstate commerce, the possession of which was therefore in and affecting commerce.
1, The firearms are more fully described as:

a. aSmith and Wesson .380 caliber pistol bearing Serial Number KDF2752;

b. a Glock 22 .40 caliber pistol bearing Serial Number SZA888;

c. a Kimber Ultra Carry II .45 caliber pistol bearing Serial Number KU157706; and

d. a Glock 27 .40 caliber pistol bearing Serial Number UYX840.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:20-cr-00032-JPS Filed 92/11/20 Page 3o0f4 Document 1

 
 

FORFEITURE NOTICE

1. Upon conviction of the controlled substance offense alleged in Count One of this Indictment,
the defendant shall forfeit to the United States pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violation
and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offense. The properties subject to forfeiture include, but are not limited to, a sum of
money representing the amount of proceeds obtained as a result of the offense charged in Count One of this
Indictment.

2. Upon conviction of the offenses in violation of Title 18, United States Code, Sections
922(g)(1) and 924(c) set forth in Counts Two and Three of this Indictment, the defendant shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section 922(g)(1) and
924(c), including, but not limited to: a Smith and Wesson .380 caliber pistol bearing Serial Number
KDF2752; a Glock 22 .40 caliber pistol bearing Serial Number SZA888; a Kimber Ultra Carry II .45 caliber
pistol bearing Serial Number KU157706; and a Glock 27 .40 caliber pistol bearing Serial Number UYX840.

3, If any of the property described above, as a result of any act or omission by a defendant:
cannot be located upon the exercise of due diligence; has been transferred or sold to, or deposited with, a
third person; has been placed beyond the jurisdiction of the Court; has been substantially diminished in
value; or has been commingled with other property which cannot be subdivided without difficulty, the

United States of America shall be entitled to forfeiture of substitute property, pursuant to 21 U.S.C. § 853(p).

 

 

( (Oa Date: — -}| . BODO

MATTHEW D. KRUEGER
United States Attorney

 

Case 2:20-cr-00032-JPS Filed 92/11/20 Page 4o0f4 Document 1

 

 
